DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021/03/31 has been entered.
 	This Office action is in response to Applicant's amendment filed 2021/03/31. Applicant has amended claim 1 and has cancelled claim. Currently, claims 1-and 7-9 remain pending in the application.  Claims 2-6 and 10-20 are cancelled.

Double Patenting
  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1)	Claims 1 and 6-9 are rejected on the ground of nonstatutory double patenting over claims 1 and 6-9 of U. S. Patent No. 8,367,598 B2 (13/546,054) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claim 1 correspond to claims 1 and 2 of US 8,367,598 as they are identical in scope with an overlapping chemical groups for R1 and R2.
Claims 6-9 correspond to claims 6-9 of US 8,367,598 B2 correspondingly, as they are identical in scope.
2) 
Claims 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,703,688 B2 (application number 13/727,711) as they are similar in scope.
3) 

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The claimed whitening agent in the above-mentioned US patent is identical to that of instant claim.
Claim 6-9 corresponds to claims 2-5 of.. 364 B2, wherein the limitations of Hansen solubility parameter, absorbance and emission spectrum are similar.
4)   
Claims 1 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2-4 of U.S. Patent No. US 10,526,566 B2 in view of Kluger et al. (US 4,775,748).  Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claim 1 corresponds to claim 1 of “566” which are closely similar in scope. “566”. US 10/526,566 does not teach the chemical structure of whitening agent. However, Kluger teaches the whitening agent with the same chemical structure as instantly claimed. At the time before the effective filing date of invention it would have been obvious to a person of ordinary skill in the art to use the whitening agent of Kluger (by adding or substitution) for “566” with the motivation of whitening the fabrics with high efficiency as taught by Kluger.
Claims 7-9 corresponds to claims 2-4 which are identical in scope.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 2021/04/31, with respect to 35 USC § 103 have been fully considered and are persuasive.  The 103 rejection of claims 1 and 8-9 has been withdrawn. However, the double patenting rejection are still in effect which requires a corresponding terminal disclaimers.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/M.R.A./
Examiner, Art Unit 1767
2021/04/08

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767